DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/21 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 10-13, 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 12, 16, and 18 of U.S. Patent No. 10,978,933 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matters; wherein:
The Instant application
US. Patent 10,978,933 B2
1. A power tool comprising: 
     a housing; 
     a brushless direct current (DC) motor within the housing, wherein the brushless DC motor includes a rotor and a stator, wherein the rotor is coupled to a motor shaft arranged to rotate about a longitudinal axis, the longitudinal axis extending through the motor shaft, and wherein the motor shaft is arranged to produce a rotational output to a drive mechanism; 
     a metal mounting structure positioned at a first end of the brushless DC motor; 
     a heat sink positioned at a second end of the brushless DC motor opposite the first end, wherein the brushless DC motor is positioned between the heat sink and the metal mounting structure; 
     threaded fastening elements securing the heat sink, the brushless DC motor, and the metal mounting structure to each other, 
wherein the brushless DC motor has an axial length, and the threaded fastening elements extend along the axial length of the brushless DC motor; and 

     a printed circuit board (PCB) positioned at the second end of the brushless DC motor and secured to the heat sink on a side of the heat sink that is opposite to the brushless DC motor, wherein the PCB includes a Hall sensor, power switching elements, and a through-hole through which the longitudinal axis extends, wherein the power switching elements are flat-mounted to a surface of the PCB that faces a direction opposite to the heat sink and the brushless DC motor.

2. The power tool of claim 1, wherein the metal mounting structure includes an annular metal end piece.  
 
3. The power tool of claim 1, wherein the threaded fastening elements extend along an outer circumference of the brushless DC motor. 

4. The power tool of claim 1, wherein the threaded fastening elements extend from the first end of the brushless DC motor to the second end of the brushless DC motor.

6. The power tool of claim 1, wherein the drive mechanism is positioned at the second end of the brushless DC motor.

10. A power tool comprising: 
     a housing; 
     a brushless direct current (DC) motor within the housing, wherein the brushless DC motor includes a rotor and a stator, wherein the rotor is coupled to a motor shaft arranged to rotate about a longitudinal axis, the longitudinal axis extending through the motor shaft, and wherein the motor shaft extends along an axial length of the brushless DC motor to produce a rotational output; 
     a metal mounting structure positioned at a first end of the brushless DC motor; 
     a heat sink positioned at a second end of the brushless DC motor opposite the first end, wherein the brushless DC motor is positioned between the heat sink and the metal mounting structure; 
     fastening elements securing the heat sink, the brushless DC motor, and the metal mounting structure to each other, wherein the fastening elements extend along the axial length of the brushless DC motor; and 


     a printed circuit board (PCB) positioned at the second end of the brushless DC motor and secured to the heat sink on a side of the heat sink that is opposite to the brushless DC motor, wherein the PCB includes power switching elements that are flat-mounted to a surface of the PCB that faces a direction opposite to the heat sink and the brushless DC motor. 

11. The power tool of claim 10, wherein the PCB includes a Hall sensor and a first through-hole through which the longitudinal axis extends; and wherein the heat sink includes a second through-hole through which the longitudinal axis extends.  

12. The power tool of claim 10, wherein the metal mounting structure includes an annular metal end piece.

13. The power tool of claim 10, wherein the fastening elements bridge a gap between the heat sink and the metal mounting structure.

  

16. A motor assembly comprising: 
     a brushless direct current (DC) motor within a housing, wherein the brushless DC motor includes a rotor and a stator, wherein the rotor is coupled to a motor shaft arranged to rotate about a longitudinal axis, the longitudinal axis extending through the motor shaft, and wherein the motor shaft extends along an axial length of the brushless DC motor to produce a rotational output; 
     a metal mounting structure positioned at a first end of the brushless DC motor; 
     a heat sink positioned at a second end of the brushless DC motor opposite the first end, wherein the brushless DC motor is positioned between the heat sink and the metal mounting structure; 
     fastening elements securing the heat sink, the brushless DC motor, and the metal mounting structure to each other, wherein the fastening elements extend along the axial length of the brushless DC motor; and 


     a printed circuit board (PCB) positioned at the second end of the brushless DC motor and secured to the heat sink on a side of the heat sink that is opposite to the brushless DC motor, wherein the PCB includes power switching elements that are flat-mounted to a surface of the PCB that faces a direction opposite to the heat sink and the brushless DC motor.

17. The motor assembly of claim 16, wherein the metal mounting structure includes an annular metal end piece.

18. The motor assembly of claim 16, wherein the fastening elements bridge a gap between the heat sink and the metal mounting structure.
1. A power tool comprising: 
     a housing; 
     a brushless direct current (DC) motor within the housing, wherein the brushless DC motor includes a rotor and a stator, wherein the rotor is coupled to a motor shaft arranged to rotate about a longitudinal axis, the longitudinal axis extending through the motor shaft, and wherein the motor shaft is arranged to produce a rotational output to a drive mechanism; 
     a metal end piece positioned at a first end of the brushless DC motor; 
     a heat sink positioned at a second end of the brushless DC motor opposite the first end, wherein the brushless DC motor is positioned between the heat sink and the metal end piece; 
     threaded fastening elements securing the heat sink to the metal end piece, 


wherein the brushless DC motor has an axial length, and the threaded fastening elements extend the axial length of the brushless DC motor from the first end to the second end; and 
     a printed circuit board (PCB) positioned at the second end of the brushless DC motor and secured to the heat sink on a side of the heat sink that is opposite to the brushless DC motor, wherein the PCB includes a Hall sensor, power switching elements, and a through-hole through which the longitudinal axis extends, wherein the power switching elements are flat-mounted to a surface of the PCB that faces a direction opposite to the heat sink and the brushless DC motor.

2. The power tool of claim 1, wherein the metal end piece is annular.

3. The power tool of claim 1, wherein the threaded fastening elements extend along an outer circumference of the brushless DC motor.

(Claim 1)…… the threaded fastening elements extend the axial length of the brushless DC motor from the first end to the second end;


7. The power tool of claim 1, wherein the drive mechanism is positioned at the second end of the brushless DC motor.

8. A power tool comprising: 
      a housing; 
     a brushless direct current (DC) motor within the housing, wherein the brushless DC motor includes a rotor and a stator, wherein the rotor is coupled to a motor shaft arranged to rotate about a longitudinal axis, the longitudinal axis extending through the motor shaft, and wherein the motor shaft extends along an axial length of the brushless DC motor to produce a rotational output; 
     a metal end piece positioned at a first end of the brushless DC motor; 
     a heat sink positioned at a second end of the brushless DC motor opposite the first end, wherein the brushless DC motor is positioned between the heat sink and the metal end piece; 
     fastening elements securing the heat sink to the metal end piece, 

wherein the fastening elements extend along the axial length of the brushless DC motor and bridge a gap between the heat sink and the metal end piece; and 
     
     a printed circuit board (PCB) positioned at the second end of the brushless DC motor and secured to the heat sink on a side of the heat sink that is opposite to the brushless DC motor, wherein the PCB includes power switching elements that are flat-mounted to a surface of the PCB that faces a direction opposite to the heat sink and the brushless DC motor.

9. The power tool of claim 8, wherein the PCB includes a Hall sensor and a first through-hole through which the longitudinal axis extends; and wherein the heat sink includes a second through-hole through which the longitudinal axis extends.

12. The power tool of claim 8, wherein the metal end piece is annular.


(Claim 8)…… the fastening elements extend along the axial length of the brushless DC motor and bridge a gap between the heat sink and the metal end piece;

16. A motor assembly comprising: 
     a brushless direct current (DC) motor within a housing, wherein the brushless DC motor includes a rotor and a stator, wherein the rotor is coupled to a motor shaft arranged to rotate about a longitudinal axis, the longitudinal axis extending through the motor shaft, and wherein the motor shaft extends along an axial length of the brushless DC motor to produce a rotational output; 
     a metal end piece positioned at a first end of the brushless DC motor; 
     a heat sink positioned at a second end of the brushless DC motor opposite the first end, wherein the brushless DC motor is positioned between the heat sink and the metal end piece; 
     fastening elements securing the heat sink to the metal end piece, 

wherein the fastening elements extend along the axial length of the brushless DC motor and bridge a gap between the heat sink and the metal end piece; and 

     a printed circuit board (PCB) positioned at the second end of the brushless DC motor and secured to the heat sink on a side of the heat sink that is opposite to the brushless DC motor, wherein the PCB includes power switching elements that are flat-mounted to a surface of the PCB that faces a direction opposite to the heat sink and the brushless DC motor.

18. The motor assembly of claim 16, wherein the metal end piece is annular.


(Claim 16)…… the fastening elements extend along the axial length of the brushless DC motor and bridge a gap between the heat sink and the metal end piece.


Claims 5, 14-15 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 16 of U.S. Patent No. 10,978,933 B2 in view of Patyk (US 5,939,807).
Regarding claims 5, 14, and 19,  the claims 1, 8, and 16 of U.S. Patent No. 10,978,933 B2 teaches all limitation of the claims 5, 14, 19 of the instant invention, except for the added limitation of each of the threaded fastening elements secures the heat sink to the metal mounting structure, and wherein each of the threaded fastening elements includes a third end secured to the heat sink and a fourth end secured to the metal mounting structure to secure the heat sink to the metal mounting structure.
Patyk teaches a power tool having threaded fastening elements (112) securing the heat sink (20) to the metal mounting structure (50), wherein each of the threaded fastening elements (112) includes a third end secured to the heat sink (20) and a fourth end secured to the metal mounting structure (50) to secure the heat sink to the metal mounting structure.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the US Patent power tool with each of the threaded fastening elements secures the heat sink to the metal mounting structure, and wherein each of the threaded fastening elements includes a third end secured to the heat sink and a fourth end secured to the metal mounting structure as taught by Patyk.  Doing so would secure the heat sink to the metal mounting structure.
Regarding claims 15 and 20,  the claims 8 and 16 of U.S. Patent No. 10,978,933 B2 teaches all limitation of the claims 15 and 20 of the instant invention, except for the added limitation of the motor shaft is arranged to produce the rotational output to a drive mechanism, and wherein the drive mechanism is positioned at the second end of the brushless DC motor.
Patyk teaches a power tool having the motor shaft (22) is arranged to produce the rotational output to a drive mechanism (a fan, a load, or other driven device, col 4 ln 36-38), and wherein the drive mechanism (a fan, a load, or other driven device, col 4 ln 36-38)is positioned at the second end of the brushless DC motor (12) to support the motor.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the US Patent power tool with the motor shaft is arranged to produce the rotational output to a drive mechanism, and wherein the drive mechanism is positioned at the second end of the brushless DC motor as taught by Patyk.  Doing so would support the motor.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahn et al. (US 6,274,957 B1) teaches an electromagnetic device of significantly reduced size is provided by the specific designs of the end shields of the device and by the specific designs of insulating end caps of the device that insulate the electrical component parts of the device from contact and possible shorting with mechanical structural parts of the device.
Miyake et al. (US 7,026,742 B2) teaches a rotary electric motor is provided which comprises an annular first rotor, an annular stator disposed concentric with and radially outside the first rotor, and an annular second rotor disposed concentric with and radially outside the stator, the stator including a stator core made up of a plurality of stator pieces that are arranged in a circular array and electrically independently from each other, coils wound around the respective stator pieces, annular first and second brackets disposed on opposite axial ends of the stator core, a fastening device passing through holes of the first and second brackets and fixedly holding the stator core between the first and second brackets, and an induction current suppressing device suppressing an induction current that is produced in response to a variation of magnetic flux of each of the coils and flows through the fastening device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/Examiner, Art Unit 2834